DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop C2-21-15
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL # 04-005
August 17, 2004

Dear State Medicaid Director:
The Centers for Medicare & Medicaid Services (CMS) has supported states in the
implementation of the principles of money follows the person (MFP) by providing resources and
technical assistance. We are committed to continuing to assist states in implementing the
principles of MFP under existing authorities.
A number of states have pursued strategies under existing authority that can be useful models to
states interested in making immediate changes to their delivery systems. Previously, we
highlighted MFP in two State Medicaid Director letters on August 13, 2002, and September 17,
2003, and provided technical assistance to states through the dissemination of “promising
practices” on our Web site. In particular, we have highlighted innovative states including
Arizona, Colorado, Indiana, Texas, Florida, New Jersey, Oregon, Utah, Vermont, Washington,
and Wisconsin. Still other innovations are occurring under current law with the support of Real
Choice Systems Change Grants for Community Living (Attachment #1).
As you know, the term “Money Follows the Person” refers to a system of flexible financing for
long-term services and supports that enables available funds to move with the individual to the
most appropriate and preferred setting as the individual’s needs and preferences change. It is a
market-based approach that gives individuals more choice over the location and type of services
they receive. A system in which money follows the person is also one that can incorporate the
philosophy of self-direction and individual control in state policies and programs.
We are committed to continuing to assist states in implementing the principles of MFP under
existing authorities and hope to address areas of confusion that may be impeding efforts to
rebalance long-term support systems. This letter intends to clarify a few issues that have been
brought to our attention.
Issues Identified to Date
Home and Community-based Services (HCBS) Waiver Capacity and Cost Neutrality:
Although states may implement MFP strategies without a waiver context, states that anticipate
using HCBS waivers as part of their rebalancing strategy may be concerned about waiver
capacity and demonstrating the cost neutrality of proposed waiver services. States may request
to amend their current HCBS waiver program to include additional participants. States that do so
are still required to demonstrate the continued cost-neutrality of those programs;

Page 2⎯State Medicaid Director
however, most states have found that in the aggregate waiver programs continue to demonstrate
cost neutrality even with the addition of waiver participants. Any state that has concerns in this
area is asked to work with CMS to assess the underlying assumptions and structural issues of its
cost neutrality estimates.
Backfilling of Nursing Home Beds:
States that implement MFP strategies will begin to achieve a more equitable balance between the
proportion of total Medicaid long-term support expenditures used for institutional forms of
service and the proportion of combined funds used for home health and personal care services
under the state plan and waiver services. We anticipate that as individuals have greater choices
in service delivery, a smaller proportion of individuals will choose institutional care. We
encourage states to reduce nursing facility beds to assist a state in rebalancing its long-term care
service system, but this is not a requirement.
Self-Directed Models:
Over the past several years, individuals and families have advocated for directly involving
persons who receive Medicaid funded services and supports in the decisions that affect their
lives, and providing those individuals with greater choices and control of their services and
supports. For individuals to naturally select community services over institutional services,
states must ensure that a broad array of quality services are provided under a long-term care
system that recognizes service delivery options that are diverse and flexible. CMS is committed
to supporting and further implementing models such as those contained in the Cash and
Counseling Demonstration and Evaluation Project and the Independence Plus initiative. These
programs not only realize MFP principles but use an individual budget to provide participants
direct opportunities to make personalized decisions about the allocation of available resources.
While CMS continues to encourage states to consider these system reforms, we also recognize
other strategies for the provision of HCBS that expand the level of individual choice and control
without making major modifications to state infrastructures. Quality community programs offer
not just one model of delivering community services but rather a continuum of options in order
to allow individuals to select the service delivery method that best meets their preferences,
desires, and personal outcomes. The selection as to which option is best may vary depending on
the level of other community supports available, or simply the inclination of the individual.
Along this continuum, CMS has identified the following four basic service delivery models
related to services and supports of personal attendant:
1.
2.
3.
4.

Traditional Model
Traditional Model Supporting Choice
Agency with Choice Model
Fiscal/Employer Agent

A description of these models and examples of state innovation is included in Attachment #2.

Page 3⎯State Medicaid Director
We will continue to help provide opportunities for people to live in the communities of their
choice. We welcome your input and hope you find this information useful.

Sincerely,
/s/
Dennis G. Smith
Director
Enclosures
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Kathryn Kotula
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jim Frogue
Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

Attachment #1
Examples of State Innovation
Under the Real Choice Systems Change Grants for Community Living:
Money Follows the Person Rebalancing Initiative

California
The California Department of Health Services (DHS) is developing models and systems that
enable money to follow the person from institutional to home and community-based settings.
Specifically, it is developing standardized protocols and processes, including a consumerfocused quality assurance model, a standardized consumer-oriented nursing facility transition
care planning model, and a uniform assessment tool and protocol. A pilot project will test the
developed tools and protocols, and inform statewide policy decisions about a Money Follows the
Person Initiative in California using individual and aggregate data and fiscal analysis based on
case examples.
Maine
The Maine Department of Behavioral and Developmental Services is adopting a standardized
assessment and budgeting process for mental retardation waiver services that results in
consistent, predictable, and truly portable budgets. The State is directing resources toward more
person-centered, consumer-driven services offered in the most integrated and appropriate setting
and identifying cross-system performance measures that enable Maine to comprehensively and
coherently assess its success at achieving a balance of services across systems. Maine is piloting
an individual budget tool and assessing its impact on consumer satisfaction, providers, budget
neutrality, staffing requirements, and Medicaid management information systems.
Nevada
The Nevada Department of Human Resources is rebalancing the State’s long-term services
programs so that community services and supports are the primary source of support for people
with disabilities. It is identifying individuals for community integration, implementing their
transitions, and using peer advocates to assist in the transition process. In addition, Nevada is
establishing a Housing Specialist at the Nevada Developmental Disabilities Council to help
individuals locate affordable housing and access State and local housing assistance programs.
The State is also revitalizing the Nevada Home of Your Own program, an initiative to help
people with disabilities secure housing, and developing and maintaining a registry of affordable,
accessible housing in Nevada.
Additional examples can be found on the CMS Web site at www.cms.gov/newfreedom.

Attachment # 2
Service Delivery Models for Attendant Care

Service delivery models have been evolving over the last decade and continue to be refined and
clarified. The following are four basic models that CMS has identified based on state
experiences. Each of these design approaches can be used by states to enable them to employ
money follows the person principles. States are not limited in the various strategies they may
employ.
Traditional Agency Model
Under a traditional agency model, an agency assumes responsibility for recruiting, hiring,
managing, training, and dismissing employees who are hired to provide, at a minimum, basic
assistance with activities of daily living to individuals living in the community. The agency sets
the wages and hours, and directs the actions of the employee while in the participant’s home and
provides necessary back-up as needed. Services are provided based on a standardized
assessment of needs typically performed by a medical professional. A Medicaid agreement
executed with the Medicaid agency, and the provider agency, clearly articulates the scope of the
services and identifies allowable tasks that may be performed. The agency is paid by the
Medicaid agency to provide personal assistance services.
Traditional Model Supporting Choice
Many traditional provider agencies honor the principles of choice, control, and the personcentered planning process. These progressive agencies allow, or even encourage, participants to
identify and refer to the agency, attendants they have selected and offer training in the
philosophy of self-direction. Many agencies also provide a list of potential attendants that
participants may interview. Back-up is provided by the agency. Attendants are expected to
respect participant preferences. States implementing this model may do so without modifying
their state plan or waiver services since the provider agency continues to operate under a
traditional Medicaid Provider Agreement to provide personal assistance services and is
reimbursed for providing these services. The agency continues as the responsible entity over the
provision of personal assistance services and over the attendants who provide this service. While
the participant has the ability to select his or her attendant, the agency continues its role as the
employer of the attendant and retains responsibility for the oversight of the personal attendant
service. The Trinity Respite Care in Lawrence, Kansas is an example of a Medicaid provider
agency that gives its clients the opportunity to select their own attendants.
Agency with Choice
This model, first described in a research document entitled Consumer-Directed Personal
Assistance Services: Key Operational Issues for State CD-PAS Programs Using Intermediary
Service Organizations (1997) by Susan Flanagan and Pamela Green, provides an increased level
of responsibility by designating the participant as the managing employer without becoming the
common law employer (employer of record) of his or her attendant. For IRS purposes and other
employment considerations, including making payment to the provider, the agency is the
common law employer. The participant recruits, interviews, and selects the attendant care
provider and refers him or her to an agency for the completion of payroll responsibilities. An
individual budget may or may not be used to determine the available resource allocation. The

participant generally establishes the wages and sets the working hours. Once hired, the
participant manages the attendant including the approval of timesheets. The participant may
elect to train the individual or may direct the agency to provide training on his or her behalf. The
agency may offer additional services to support the participants’ ability to self-direct. These
supports may include making other purchases (included in the individualized budget) on behalf
of the participant, assisting with managing the individual budget or providing training on how to
hire and manager attendants. While the agency and the participant share employer
responsibilities, the agency executes a Medicaid Provider Agreement with the Medicaid agency
to provide the personal care services and any supportive services. The agency may offer a
traditional service model along with Agency with Choice services model, but clearly there is a
formal distinction between the two models. The New Hampshire Independence Plus initiative,
In-Home Supports Wavier for Children with Developmental Disabilities, adopts the Agency with
Choice model.
Fiscal/Employer Agent Model:
The Fiscal/Employer Agent model provides Medicaid program participants with the greatest
level of flexibility and empowerment. In this model, the participant or participant’s designated
representative is recognized as the common-law employer of his or her individually hired
attendant(s). However, the representative generally delegates the employer-related
responsibilities related to payrolling and filing of employer-related payroll taxes to an
organization that serves as the program participant’s “employer agent.” The agency may offer a
broad host of services that support the participant as he or she experiences self-direction,
including skills training, brokering other benefits such as Workers Compensation or health
insurance, or other support functions including assistance with managing the individual budget.
The agency may be reimbursed for financial management services as a waiver service or as an
administrative function. Many states, including all but one of the “Cash and Counseling” and
“Independence Plus” waiver states (Arkansas, Florida, New Jersey, Louisiana, North Carolina,
and South Carolina), use this model to allow Medicaid program participants and their families to
self-direct.

